Citation Nr: 9921600	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for depressive disorder and 
panic disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In February 1998, the veteran was afforded a 
hearing before the undersigned Board member.  

In a May 1998 decision, the Board denied the veteran's claim of 
entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left thigh.  At that 
time, the Board remanded the veteran's claim of entitlement to 
service connection for a stomach ulcer secondary to his service-
connected anxiety disorder to the RO for further development and 
directed the RO to consider a new claim for service connection 
for post-traumatic stress disorder (PTSD).

In a February 1999 rating action, the RO granted service 
connection for ulcers, gastroesophageal reflux disease and 
irritable bowel syndrome secondary to service-connected 
depressive disorder and panic disorder and denied the veteran's 
claim for service connection for PTSD. A notice of disagreement 
with the February 1999 rating action is not of record. 
Accordingly, the sole issue before the Board concerns the proper 
evaluation for the service-connected psychiatric disorder.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by the RO.

2. The veteran's service-connected depressive disorder and panic 
disorder is manifested by such symptoms as anxiety, depression 
and sleep difficulty and results in no more than occupational 
and social impairment with reduced reliability and 
productivity that includes difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for more than a 50 percent rating for depressive 
disorder and panic disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code 9412-9434 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for depressive 
disorder and panic disorder is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  To that end, the Board remanded the 
veteran's case in May 1998 to afford him the opportunity to 
submit additional medical evidence and undergo VA examination.  
The examination reports and additional medical evidence are 
associated with the claims folders. As such, the Board is 
satisfied that all relevant evidence has been obtained regarding 
the veteran's claim, and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected depressive disorder and panic disorder, and has found 
nothing in the historical record that would lead to a conclusion 
that the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that this 
case presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

In an April 1984 rating decision, the RO granted service 
connection for generalized anxiety disorder and awarded a 10 
percent disability evaluation.  The RO received the veteran's 
claim for an increased rating in December 1996.  

VA medical records, statements and examination reports, dated 
from 1995 to 1998, are associated with the claims files and 
document the veteran's treatment for numerous physical ailments, 
including cataract surgery, pneumonia and a psychiatric 
disability variously diagnosed as anxiety, depression and PTSD.  
His psychiatric disability was treated with outpatient 
psychotherapy and psychotropic medication.

According to a December 1996 VA psychiatric examination report, 
the veteran, who was 67 years old and retired, said he lived with 
his wife and had no history of psychiatric treatment.  He 
complained of left thigh pain, nervousness and a quick temper.  
Objectively, the veteran was observed to be neatly dressed, 
cooperative, friendly and well oriented.  He spoke clearly with 
coherent and relevant answers.  The veteran's affect was with 
full range, his mood was anxious and there was no evidence of 
psychotic symptoms.  His memory was good and he was considered 
capable of managing his benefits.  The Axis I diagnosis was 
generalized anxiety disorder.  A score of 50 was assigned on the 
Global Assessment of Functioning (GAF) scale.

According to a June 1997 VA outpatient treatment note, the 
veteran was seen with complaints of dysphoria, low self-esteem, 
decreased sleep/appetite, hopelessness/worthlessness and fleeting 
suicidal thoughts with no active plans.  He had no previous 
psychiatric hospitalizations.  The veteran, who was married and 
living with his wife and daughter, said they were very 
supportive.  Mental status examination revealed that the veteran 
was depressed and expressed low self-esteem and hopelessness and 
had passive suicidal intentions.  The assessment was PTSD with 
depression.  The veteran refused hospital admission.  Medication 
was prescribed.

In a July 1997 statement, a VA staff psychiatrist said the 
veteran was treated in the Outpatient Psychiatry Clinic for PTSD 
and medication was prescribed to control his psychiatric 
symptoms.  According to the doctor, the veteran experienced 
numerous symptoms for PTSD, had consistent difficulty relating to 
people and obtaining and maintaining employment and could not 
function in a competitive employment setting because of his 
impaired ability.  In the VA psychiatrist's opinion, the veteran 
was totally and permanently disabled due to the intensity of his 
symptoms.

In November and December 1997, VA outpatient records indicate 
that the veteran was seen for complaints of sexual dysfunction.

In a February 1998 statement, the VA staff psychiatrist, noted 
above, essentially reiterated his comments regarding the 
veteran's disability.  The doctor attributed the veteran's 
disability to PTSD symptoms.

At his February 1998 Travel Board hearing at the RO, the veteran 
testified that he experienced nightmares, combat-related 
flashbacks and difficulty controlling his temper.  He said he had 
been retired approximately 10 years from his job filling orders 
in a warehouse and that he had worked in that job approximately 
eighteen months.  The veteran said he had difficulty holding jobs 
for much longer than that. 

Pursuant to the Board's May 1998 remand, in January 1999, the 
veteran underwent VA psychiatric examination, gave a history of 
anxiety and panic disorder for years and said he received 
psychiatric treatment at VA hospitals.  He indicated that his 
wife died in July 1998, he had been depressed since then and had 
not attended VA outpatient programs for the last five or six 
months.  The veteran, who had an eighth grade education, said he 
held several jobs before and after service.  He complained of 
depression, nervousness and a low energy level and said he did 
not feel like doing anything.  

On mental status examination, the veteran was observed to be an 
average size man who was casually and neatly dressed.  He was 
cooperative and friendly during the interview and spoke clearly 
with relevant and coherent answers.  The veteran was oriented to 
person, place and time.  His affect was with full range and his 
mood was one of anxiety and depression.  The veteran denied 
delusional paranoid thinking but said he had experienced 
hallucinations and suicidal thoughts in the past.  The veteran 
was able to maintain minimal personal hygiene and said that in 
the past he had anxiety and panic attacks.  He described 
difficulty sleeping at night.  The diagnosis was depressive 
disorder and panic disorder by history.  A GAF score of 50 was 
assigned.  The VA examiner said the criteria for PTSD were not 
met.

In February 1999, the RO recharacterized the veteran's service-
connected anxiety disorder as depressive disorder with panic 
disorder and awarded an increased rating to 50 percent.  At that 
time, the RO denied service connection for PTSD.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998). 

The general provisions applicable to rating a disability provide 
that each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 requires that the 
rating specialist interpret reports of examination in light of 
the whole-recorded history, reconciling the various reports into 
a consistent picture so that the current rating may accurately 
the elements of disability present.  Further, each disability 
must be considered from the point of view of the veteran working 
or seeking work.  Also, the basis of a disability rating is the 
ability to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Effective November 7, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order to 
update the portion of the Rating Schedule, pertaining to mental 
disorders, to ensure that current medical terminology and 
unambiguous criteria are used.  38 C.F.R. §§ 4.125 to 4.130.  

The changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders was 
changed to conform to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV), replacing DSM-III-R. 

In this case, the RO received the veteran's claim for an 
increased rating in December 1996, so the Board will review the 
disability under the new criteria. 

While the veteran's generalized anxiety disorder was previously 
rated under Diagnostic Code 9400, in February 1999, the RO 
recharacterized his disability as depressive disorder and panic 
disorder and evaluated him under Diagnostic Code 9412-9434.

Under the current schedular criteria, effective November 7, 1996, 
Diagnostic Code 9412 (for panic disorder and/or agoraphobia)-9434 
(for major depressive disorder), the service-connected depressive 
disorder and panic disorder is evaluated under the general rating 
formula used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130, Diagnostic Code 9412-9434.  A 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and the inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

In reviewing the evidence of record for the veteran's service-
connected depressive disorder and panic disorder, the Board is of 
the opinion, in light of the reasoning set forth below, that an 
evaluation higher than 50 percent is not warranted.

The Board finds that, under the current regulations, the 
veteran's depressive disorder and panic disorder is characterized 
by occupational and social impairment with reduced reliability 
and productivity as a result of disturbances in motivation and 
mood and warrants a 50 percent rating.  A rating of 70 percent is 
not warranted because the veteran's symptomatology does not 
included such severe manifestations as obsessional rituals; 
illogical, obscure or irrelevant speech; near continuous panic or 
depression affecting his ability to act independently or 
appropriately; or the ability to establish and maintain effective 
relationships.  The report of the veteran's most recent VA 
examination January 1999 and other recent medical records 
indicate that his current symptoms include depression since his 
wife died and a history of panic and anxiety disorders.  He was 
retired for approximately ten years and evidently had a positive 
marital relationship with his wife.  The GAF (Global Assessment 
of Functioning) in January 1999 was 50 that, under the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994), correlates to serious 
symptoms or serious impairment with social and industrial 
relationships.  Moreover, objective findings on VA examinations 
in 1996 and 1998, to specially include an affect that was full 
range and intact memory, are not even representative of pertinent 
disability warranting a 50 percent rating under the above-cited 
current criteria.  Further, while a proneness to neglect maters 
of personal hygiene is, if shown, characteristic of pertinent 
disability warranting a 70 percent rating under the above-cited 
criteria, the Board observes that the veteran was neatly and 
casually dressed and able to maintain minimal personal hygiene at 
his January 1999 VA examination, on which occasion, moreover, 
there was no indication of any thinking deficiency.  Moreover, as 
previously noted, while the veteran described symptomatology he 
attributed to PTSD, the RO denied service connection for that 
claim in February 1999.  With respect to the opinion expressed by 
a VA staff psychiatrist that the veteran was totally and 
permanently disabled by psychiatric symptoms, no rationale or 
specific findings were provided in support of this conclusion. 
Given the scope and severity of the veteran's condition, as shown 
by the report of the January 1999 VA examination and the 
remainder of the evidence of record, the Board finds, by a 
preponderance of the evidence, that no more than a 50 percent 
rating is warranted for the veteran's service-connected 
depressive disorder and panic disorder.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Code 9412-9434. As such, the 
criteria for an evaluation greater than 50 percent are not met or 
approximated.  38 C.F.R. § 4.7.


ORDER

An evaluation in excess of 50 percent for depressive 
disorder and panic disorder is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

